Citation Nr: 1738026	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's claim for service connection for a low back disability.   

Historically, in unappealed March 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  In the August 2008 rating decision on appeal, it was unclear whether the RO reopened the previously denied claim of entitlement to service connection for a low back disability.  Following the August 2008 rating decision, the Veteran submitted additional medical evidence within the one year appeal period.  In June 2009, the RO readjudicated the claim and the Veteran timely appealed the June 2009 rating decision.  In September 2016, the Board reopened the Veteran's previously denied claim for service connection for a low back disability and remanded the claim, on the merits, for further evidentiary development.  As an adequate opinion regarding the etiology of the Veteran's low back disability was obtained pursuant to the September 2016 remand, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2010, the Veteran testified at a hearing before a Decision Review Officer.  In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  


FINDING OF FACT

A back disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and current back disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, and no such issue has been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814   F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran's back disability has been diagnosed as degenerative disc disease (DDD) of the lumbar spine and residual of osteoporosis.  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a "chronic disease" for service connection purposes.  38 C.F.R. § 3.309 (a). Additionally, where a veteran served ninety days or more of active service, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307 (a).  

Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Moreover, while there may be a distinction between degenerative joint disease (DJD) and DDD, it is more favorable to the Veteran to treat DDD as a chronic disease and the Board will therefore do so.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  See also Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (noting without comment that the RO had rated intervertebral disc syndrome under a diagnostic code applicable to arthritis).

The Veteran claims that his diagnosed DDD is related to his military service.  Specifically, he asserts that during his military service, he injured his back while lifting ammunition cases and has had back pain in and since service.  See Veteran's claim dated July 2008.  Moreover, the Veteran has related his back disability to his repeated impacts from his in-service parachute jumps.  See Board hearing transcript dated July 2016. 

His DD-214 Form reflects that he was a recipient of the Parachute Badge.  Service treatment records (STRs) include the Veteran's complaints of low back pain and treatment thereof after he lifted cases of ammunition.  See STR dated January 1970.  A January 1970 examining physician assessed a lumbar strain.  The Veteran's June 1971 service separation examination report showed a normal clinical evaluation of the spine.  

Post service, treatment records beginning in April 1990 document the Veteran's complaints of neck pain that radiated to his low back.  The April 1990 examining physician diagnosed myositis of the back and noted that the Veteran "had a lot of trouble with [his] back for a long time."  Private treatment records show that in 1993, the Veteran sought treatment for his low back pain that was related to a work injury, in which he was carrying pipes and fell through a hole, catching himself on his knees.  In a May 1996 workers compensation hearing transcript, the workers compensation committee found that the Veteran did sustain an injury in July 1993 that incurred during the course of his employment.  The workers' compensation committee compensated the Veteran during the time he was unable to work due to his injury, but he was denied compensation thereafter.  

A December 1998 x-ray report shows degenerative changes and osteopenia of the lumbar spine. 

The Veteran was afforded a VA spine examination in June 2011.  The VA examiner diagnosed degenerative disc disease (DDD) of the lumbar spine, old L2 compression fracture, and residual of osteoporosis.  The VA examiner reviewed the claims file, interviewed the Veteran, and opined that the Veteran's back disability is not related to his military service.  The VA examiner acknowledged that in January 1970, the Veteran was treated for his back during service; however, the examiner stated that the January 1970 "episode was a self-limited event that resolved on its own and without apparent residual effect.  This is shown by the lack of record of any further request for treatment or complaints of lower back pain in any documentation until 1993."  The examiner also stated that the evidence is clear that the Veteran injured his back due to a work incident in July 1993, as the examining physician in July 1993 wrote a detailed letter explaining the event that injured the Veteran's back.  The June 2011 examiner further stated that since the July 1993 work related back injury, the Veteran has continued seeking treatment for his back disability.  

In a January 2017 opinion, a VA physician reviewed the claims files, including the Veteran' statements, and opined that the Veteran's low back disability is not related to his military service.  The VA physician acknowledged the Veteran's in-service parachute jumping.  However, the VA physician noted that the Veteran did not incur an in-service back injury, to include as a result of his parachute jumps.  The VA physician further acknowledged that while parachutists have more joint issues due to a higher injury rate, in cases where a parachutist does not incur an injury, parachuting itself does not result in an injury involving the joints.  The VA physician cited to a medical journal in support of his statement.  The VA physician also commented on the post-service medical evidence from 1990 that indicated that the Veteran had back pain for "a long time."  The VA physician stated that the phrase"[a] long time" "is a vague meaningless term that does not support that the condition began in or was caused by service."  The VA examiner also indicated that the April 1990 treatment record that indicated that the Veteran had back pain "for a long time" was in reference to myositis of the back, which is a different condition than the Veteran's current DDD of the lumbar spine.  The VA physician stated that the Veteran's DDD of the lumbar spine is the "the result of chronic wear and tear, a genetic predisposition, and the loss of fluid in the disk spaces."  Lifting does not cause degenerative disc disease."

For the reasons that follow, the Board concludes that the criteria for service connection for a low back disability are not met.

First, the medical evidence of record demonstrates a current back disability, to include DDD of the lumbar spine, old L2 compression fracture, and residual of osteoporosis.  See VA examination report dated June 2011 and January 2017 VA opinion. 

Second, the in-service, injury or disease element has been met.  The STRs document treatment for low back pain and an assessment of a lumbar strain. 

The dispositive issue in this case is therefore whether there is a relationship between the current disability and the in-service symptoms and injury.  For the following reasons, the weight of the competent evidence is against such a relationship.

In its September 2016 remand, the Board found the June 2011 VA examination inadequate and the Board will therefore not consider this opinion in addressing the issue of nexus.  However, the January 2017 opinion that found that the Veteran's back disability is not related to service is highly probative.  The January 2017 physician acknowledged the Veteran's parachute jumps in service and explained that in cases where a parachutist does not incur an injury, parachuting itself does not result in an injury involving the joints.  The VA physician cited to a medical journal in support of his statement.  Furthermore, the January 2017 opinion was based on the Veteran's current symptoms, his medical history of his back condition, and was consistent with the evidence of record.  See Bloom v. West, 13 Vet. App. 185, 187 (1999).  As the physician explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

There is no contrary medical opinion in the evidence of record.  The Board has considered the Veteran's statements that his back disability is related to military service.  A lay witness is competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to whether his in-service back injury is related to his military service, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of a lay witness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on this complex medical question, the Board finds that the specific, reasoned, and supported opinions of the trained physicians who provided the VA opinions in this case are of greater probative weight than the general lay statements of the Veteran.

Furthermore, the above evidence reflects that arthritis was not shown during service or manifested to a compensable degree within one year of service separation.  The Veteran's STRs show that he had back pain and was assessed with lumbar strain.  Notably, his service separation examination report was absent any notation of arthritis or any back condition.  The earliest evidence of record diagnosing arthritis of the spine was not until December 1998, which is 27 years after his military service, well past the one-year presumptive period for service connection for arthritis.  There is also no competent evidence that there were symptoms during the presumptive period that were early manifestations of arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

To the extent that the Veteran contends that he has experienced continuous back symptoms since service, he is competent to do so.  However, the VA physician in January 2017 specifically considered these lay statements and concluded that there was a lack of nexus between the current back disability and service.  This reasoned finding by a health care professional that any continuity of symptomatology was not indicative of a nexus between the current back disability and service is of greater probative weight than the Veteran's lay assertions to the contrary.

The weight of the evidence is thus against manifestation of a chronic disease in service or within the one year presumptive period, and against a nexus between the current back disability and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability.  The Board has considered the benefit of the doubt doctrine, but given that the evidence preponderates against the claim, that doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


